Case 3:19-cv-02074-G-BK Document 201 Filed 02/11/21                Page 1 of 4 PageID 10309



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION
NATIONAL RIFLE ASSOCIATION OF          §
AMERICA,                               §
                                       §
     Plaintiff and Counter-Defendant   §
                                       §
and                                    §
                                       §
WAYNE LAPIERRE,                        §
                                       § Civil Action No. 3:19-cv-02074-G
     Third-Party Defendant,            §
                                       §
v.                                     §
                                       §
ACKERMAN MCQUEEN, INC.,                §
                                       §
     Defendant and Counter-Plaintiff,  §
                                       §
and                                    §
                                       §
MERCURY GROUP, INC., HENRY             §
MARTIN, WILLIAM WINKLER,               §
MELANIE MONTGOMERY, and JESSE §
GREENBERG,                             §
                                       §
     Defendants.                       §

              PLAINTIFF NATIONAL RIFLE ASSOCIATION OF AMERICA’S
             MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT


           Pursuant to Rule 15 of the Federal Rules of Civil Procedure, Plaintiff National Rifle

Association of America (the “NRA”) respectfully moves the Court for leave to file its Second

Amended Complaint, attached to the accompanying Brief in Support as Exhibit “1.”

          The NRA moves to file the Second Amended Complaint within the time frame permitted

by the Court in the governing scheduling order.1 This Court should grant the NRA’s motion



1
    ECF No. 174.

                                                 1
Case 3:19-cv-02074-G-BK Document 201 Filed 02/11/21                  Page 2 of 4 PageID 10310



because per Rule 15, the Court “should freely give leave [to amend] when justice so requires.”2

Allowing the NRA to file the Second Amended Complaint would serve justice and promote

judicial efficiency. Further, there would be no substantial or undue prejudice against Defendants,

bad faith, undue delay, or futility.

           As further discussed in the accompanying brief, the NRA seeks to amend its complaint to

add a new claim for trademark infringement against Defendants; to add new allegations, arising

from information that has been uncovered during discovery, specific to Defendant Mercury Group,

Inc., regarding fraud and conspiracy; to revise the conversion cause of action in order to address

the Court’s holding in its opinion3 regarding Defendants’ motion to dismiss, to allege that

Defendants misappropriated the NRA’s confidential information;4 to remove the breach of

fiduciary duty claim against the individual defendants; and, to remove the copyright infringement

claim, which the Court dismissed without leave to replead in its Order dated September 14, 2020.

           For all these reasons, and those stated in the accompanying Brief in Support, the NRA

respectfully requests that the Court grant Plaintiff’s leave to file the attached Second Amended

Complaint.




2
    Fed. R. Civ. P. 15(a)(2).
3
    ECF No. 165.
4
    ECF No. 165.

                                                  2
Case 3:19-cv-02074-G-BK Document 201 Filed 02/11/21     Page 3 of 4 PageID 10311




Dated: February 11, 2021     Respectfully submitted,


                             BREWER, ATTORNEYS & COUNSELORS


                             By:    /s/ Alessandra P. Allegretto
                                    Michael J. Collins, Esq.
                                    State Bar No. 00785493
                                    mjc@brewerattorneys.com
                                    Alessandra P. Allegretto, Esq.
                                    State Bar No. 24109575
                                    apa@brewerattorneys.com
                                    Claudia V. Colón García-Moliner
                                    cvm@brewerattorneys.com
                                    1717 Main Street, Suite 5900
                                    Dallas, Texas 75201
                                    Telephone: (214) 653-4000
                                    Facsimile: (214) 653-1015

                                    ATTORNEYS FOR THE PLAINTIFF
                                    COUNTER-DEFENDANT NATIONAL RIFLE
                                    ASSOCIATION OF AMERICA




                                       3
Case 3:19-cv-02074-G-BK Document 201 Filed 02/11/21                   Page 4 of 4 PageID 10312



                              CERTIFICATE OF CONFERENCE

        I hereby certify that I, counsel for Plaintiff, conferred via email with all counsel of record

on February 11, 2021 regarding the Motion for Leave to File Second Amended Complaint.

Counsel for Wayne LaPierre indicated that he is not opposed to this Motion, and I did not receive

a final answer regarding whether or not this Motion is opposed by counsel for Ackerman

McQueen.



                                               /s/Alessandra P. Allegretto
                                               Alessandra P. Allegretto




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was electronically

served via the Court’s electronic case filing system upon all counsel of record on this 11 day of

February 2021.




                                               /s/Alessandra P. Allegretto
                                               Alessandra P. Allegretto




                                                  4

4815-0333-3587.8
-
